Citation Nr: 1828695	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  13-03 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches prior to January 30, 2016, and in excess of 50 percent thereafter.

[Two separate decisions have been issued with respect to additional issues on appeal.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 2000 to June 2010, with a period of active duty for training from September 1998 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2015 videoconference hearing.  A transcript of the hearing is associated with the claims file.   


FINDING OF FACT

On April 5, 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that she sought to withdraw her appeal regarding entitlement to an increased rating for migraine headaches.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an increased rating for migraine headaches are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has clearly expressed an intent to withdraw her appeal regarding entitlement to an increased rating for migraine headaches.  See April 2011 Statements in Support of Claim.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


